

116 HR 67 IH: Federal Employee Retroactive Pay Fairness Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 67IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Beyer (for himself, Mr. Wittman, Ms. Wexton, Mr. Connolly, Mr. McEachin, Ms. Eshoo, Mr. Pocan, Ms. Schakowsky, Ms. Lofgren, Mr. Fitzpatrick, Mrs. Demings, Mr. Lynch, Mr. Serrano, Ms. Pingree, Mr. Panetta, Ms. Moore, Mr. Cole, Mr. Visclosky, Mr. Sires, Mr. Carson of Indiana, Mr. Garamendi, Mr. Raskin, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown of Maryland, Mr. McGovern, Mr. Luján, Ms. Norton, Mr. Costa, Mr. Lowenthal, Ms. Spanberger, Mr. Engel, Mrs. Murphy, Mr. Green of Texas, Ms. Scanlon, Mr. Thompson of California, Miss Rice of New York, Mrs. Carolyn B. Maloney of New York, Mr. Hastings, Ms. Wasserman Schultz, Mr. DeFazio, Mr. Carbajal, Mr. Norcross, Mr. King of New York, Mr. Courtney, Mr. Scott of Virginia, Ms. Bonamici, Mr. Welch, Mr. Lipinski, Mr. Langevin, Mr. O'Halleran, Mr. Lewis, Ms. DeGette, Ms. Matsui, Mr. Blumenauer, Mr. Hoyer, Mr. Soto, Mr. Smith of Washington, Mr. DeSaulnier, Mr. Trone, Mr. Bishop of Utah, Ms. Roybal-Allard, and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide for the compensation of Federal employees and other government employees furloughed
			 during a Government shutdown, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Employee Retroactive Pay Fairness Act. 2.Compensation for Federal employees and other government employees furloughed during a Government shutdown (a)In generalFederal employees and employees of a District of Columbia public employer furloughed as a result of any lapse in appropriations that begins on or about December 22, 2018, shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends.
 (b)Definition of District of Columbia public employerIn this section, the term District of Columbia public employer means— (1)the District of Columbia Courts;
 (2)the Public Defender Service for the District of Columbia; and (3)the District of Columbia government.
				